Execution Version

 

Exhibit 10.16(L)

EIGHTH AMENDMENT

TO SEARCH AND ADVERTISING SERVICES AND SALES AGREEMENT

This Eighth Amendment to Search and Advertising Services and Sales Agreement
(this “Eighth Amendment”) is entered into to be effective as of June 6, 2012
(“Eighth Amendment Effective Date”) by and between Yahoo! Inc., a Delaware
corporation (“Yahoo!”), and Microsoft Corporation, a Washington corporation
(“Microsoft”).

WHEREAS, Yahoo! and Microsoft are parties to that certain Search and Advertising
Services and Sales Agreement, entered into as of December 4, 2009, as amended
(collectively, the “Agreement”); and

WHEREAS, Yahoo! and Microsoft desire to further amend the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1. Definitions. Capitalized terms used but not defined herein have the same
meanings given in the Agreement.

2. Payments. Sections 9.1.2 and 9.1.3 of the Agreement are revised in their
entirety to read as follows:

 

  “9.1.2 Services and Additional Services Sold by Yahoo!.

(a) In connection with Paid Listings from Services and Additional Services sold
by Yahoo! that with respect to Paid Search Services are displayed in response to
Queries and Non-Internet Search Queries entered on, or with respect to
Contextual Advertising Services appear on, Microsoft O&O Properties and
Microsoft syndication properties, Yahoo! shall pay to Microsoft [*]% of the
associated Adjusted Net Revenues.

(b) In connection with Paid Listings from Services and Additional Services sold
by Yahoo! that with respect to Paid Search Services are displayed in response to
Queries and Non-Internet Search Queries entered on, or with respect to
Contextual Advertising Services appear on, Yahoo! Properties, Yahoo! shall pay
to Microsoft (i) the product of (x) the associated Net Revenues and
(y) (100%—Rev Share Rate) minus (ii) an amount equal to the product of Net
Revenues and Bad Debt Rate in excess of 1%. [*]

(c) In connection with Paid Listings from Services and Additional Services sold
by Yahoo! that with respect to Paid Search Services are displayed in response to
Queries and Non-Internet Search Queries entered on, or with respect to
Contextual Advertising Services appear on, Syndication Properties, Yahoo! shall
pay to Microsoft (i) the product of (x) the associated Net Revenues,
(y) (100%—Rev Share Rate) (e.g., initially 100%-88%=12%), and (z) (100%—Average
Yahoo! TAC Rate)) minus (ii) an amount equal to the product of Net Revenues and
Bad Debt Rate in excess of [*]%. [*] In connection with the [*] referenced in
the second to last sentence of Section 9.1.1(a) of the Agreement, Microsoft will
refund to Yahoo! the amount of any overpayment or Yahoo! will pay to Microsoft
the amount of any underpayment.

 

Confidential    -1-    [*] Indicates that certain information in this exhibit
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to omitted
portions.



--------------------------------------------------------------------------------

  9.1.3 Services and Additional Services Sold by Microsoft.

(a) In connection with Paid Listings from Services and Additional Services sold
by Microsoft that with respect to Paid Search Services are displayed in response
to Queries and Non-Internet Search Queries entered on, or with respect to
Contextual Advertising Services appear on, Microsoft O&O Properties and
Microsoft syndication properties, Microsoft shall retain all revenues.

(b) In connection with Paid Listings from Services and Additional Services sold
by Microsoft that with respect to Paid Search Services are displayed in response
to Queries and Non-Internet Search Queries entered on, or with respect to
Contextual Advertising Services appear on, Yahoo! Properties, Microsoft shall
pay to Yahoo! the product of (x) the associated Net Revenues, and (y) Rev Share
Rate. By way of example, if there was $100 in Net Revenues sold by Microsoft for
Services displayed on the Yahoo! Properties and an 88% Rev Share Rate, then
Microsoft would pay to Yahoo! $88 (= $100 x 88%). For clarity, any [*] related
to such Services and Additional Services sold by Microsoft shall not reduce the
payment made to Yahoo!.

(c) In connection with Paid Listings from Services and Additional Services sold
by Microsoft that with respect to Paid Search Services are displayed in response
to Queries and Non-Internet Search Queries entered on, or with respect to
Contextual Advertising Services appear on, Syndication Properties, Microsoft
shall pay to Yahoo! the product of (x) the associated Net Revenues and
(y) 100%—((100%—Rev Share Rate) x (100%—Average Yahoo! TAC Rate)). By way of
example, if there was $100 in Net Revenues sold by Microsoft for Services
displayed on all of the Yahoo! Syndication Properties, an 88% Rev Share Rate and
[*]% Average Yahoo! TAC Rate, then Microsoft would pay to Yahoo! $[*] = ($100 x
(100%—((100%—88%) x (100%—[*]%)))) (of which the $[*] is an estimate of the
amount due to the Syndication Partner. In connection with the [*] referenced in
the second to last sentence of Section 9.1.1(a) of the Agreement, Yahoo! will
refund to Microsoft the amount of any overpayment or Microsoft will pay to
Yahoo! the amount of any underpayment. For clarity, any [*] related to such
Services and Additional Services sold by Microsoft shall not reduce the payment
made to Yahoo!.”

3. Traffic Classification.

 

  (a) The following shall be added to the Agreement as a new Section 9.5 of the
Agreement:

 

  “9.5 Traffic Classification for [*].

9.5.1 Categorization. With respect to the treatment of “[*]” (as defined below),
the parties intend to characterize such traffic sources as Yahoo! Properties or
Syndication Properties on a consistent basis for both revenue sharing and RPS
Guarantee purposes [*] such that (i) [*]% of the revenues associated with [*]
are treated as Syndication Properties for purposes of revenue sharing and RPS
Guarantee purposes (“[*]”) and (ii) [*]% of the revenues associated with such
[*] are treated as Yahoo! Properties for purposes of revenue sharing and RPS
Guarantee purposes (“[*]”).

 

  9.5.2 RPS Guarantee Impact.

(a) The [*] will be included in the calculation of Core Revenues for purposes of
Exhibit E of the Agreement (to the extent such revenues would be included in
Core Revenues if associated with other Yahoo! Properties). [*] will not be
included in the calculation of Core Revenues.

 

Confidential    -2-    [*] Indicates that certain information in this exhibit
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to omitted
portions.



--------------------------------------------------------------------------------

(b) In calculating the Guarantee Adjustor for dates in True-Up Periods prior to
[*], all of the traffic from [*] will be included in Eligible Traffic with
respect to both the True-Up Period and associated Reference Period. As an agreed
proxy for the recalculation of the Guarantee Adjustor [*] contemplated by this
Eighth Amendment, in calculating the Guarantee Adjustor for dates in True-Up
Periods between [*] and [*], all of the traffic from [*] will be included as
Eligible Traffic with respect to both the True-Up Period and associated
Reference Period, except [*]% of all [*] will be excluded with respect to both
the True-Up Period and associated Reference Period [*]. In calculating the
Guarantee Adjustor for dates in True-Up Periods on or after [*], [*]% of [*]
traffic (representing the O&O portion) will be included in Eligible Traffic
(with respect to both the True-Up Period and associated Reference Period). The
[*]% of traffic referenced in the previous sentence will be based on a
representative and unbiased sample of all such applicable traffic.

9.5.3 [*]. Except as provided above, [*] will be included as Yahoo! Properties
for all other purposes of the Agreement.

9.5.4 [*]. All [*] other than [*] are Syndication Properties and not Yahoo!
Properties for all purposes under the Agreement; provided, however that
notwithstanding the foregoing, [*] which resolve to [*] will be treated as
Yahoo! Properties for purposes of advertiser distribution controls as provided
in Section 2.2.3(c) of the Agreement.

 

  9.5.5 Additional Definitions.

 

  (a) [*]

 

  (b) [*]

 

  (c) “Guarantee Adjustor” has the meaning ascribed to it in Exhibit E of the
Agreement.”

4. Average Yahoo! TAC Rate. The first sentence of Section 9.1.1(a) of the
Agreement is deleted and replaced with the following: “ “Average Yahoo! TAC
Rate” means total Syndication Partner Payments (under Syndication Partner
Agreements) divided by total Adjusted Net Revenues, each (i.e., payments and
revenues) with respect to Services, and if applicable, Additional Services,
provided to Syndication Partners on Syndication Properties and on [*] which are
not Syndication Properties, provided, however, each Syndication Partner Payment
in such calculation shall be limited to (i.e., may not exceed) the amount of its
associated Adjusted Net Revenues.”

5. Notwithstanding the Eighth Amendment Effective Date, the parties intend that
the provisions of the newly added Section 9.5 of the Agreement would apply
retroactively, and promptly after the Eighth Amendment Effective Date, the
parties will calculate and settle any retroactive adjustments due to or from
either party as a result of the Eighth Amendment.

6. Unless mutually modified by representatives of each party in writing
(including by email), the parties will use the implementation procedures
described in Attachment 1 to this Eighth Amendment to effectuate the
modifications created by this Eighth Amendment.

7. Within [*] days of the Eighth Amendment Effective Date, Microsoft will pay to
Yahoo! $[*] to share the risk of [*].

8. Miscellaneous. This Eighth Amendment will be governed and construed, to the
extent applicable, in accordance with the laws of the State of New York, without
regard to its conflict of law principles.

 

Confidential    -3-    [*] Indicates that certain information in this exhibit
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to omitted
portions.



--------------------------------------------------------------------------------

This Eighth Amendment may be executed in multiple counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument. This Eighth Amendment may be amended or modified only by a written
agreement that (a) refers to this Eighth Amendment; and (b) is executed by an
authorized representative of each party. This Eighth Amendment shall be binding
on the parties hereto and their respective personal and legal representatives,
successors, and permitted assigns. Except as expressly set forth herein, the
Agreement remains in full force and effect and this Eighth Amendment shall not
be construed to alter, amend or change any of the other terms or conditions set
forth in the Agreement. To the extent of any conflict between this Eighth
Amendment and any provisions of the Agreement, this Eighth Amendment shall
control with respect to the subject matter hereof.

IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Eighth Amendment as of the Eighth Amendment Effective Date.

 

YAHOO! INC.       MICROSOFT CORPORATION

By:

 

/s/ Lawrence Mann

   

By:

 

/s/ Greg Nelson

Name: Lawrence Mann     Name: Greg Nelson Title:     Title: General Manager,
Search Alliance

 

Confidential    -4-   



--------------------------------------------------------------------------------

ATTACHMENT 1 TO EIGHTH AMENDMENT

IMPLEMENTATION PROCEDURES FOR [*]

 

  •  

Historical True-Up. Within [*] days of the Eighth Amendment Effective Date, the
parties will reconcile historical revenue sharing amounts and Guarantee Amounts
to reflect treatment of [*] consistent with amended Section 9.5 of the
Agreement. Based on the timing of such reconciliation, the parties may need a
second true-up within [*] days of July 1, 2012 (when automated reporting begins)
covering a stub period (i.e., likely April/May/June 2012). For avoidance of
doubt, any difference in the average [*] of the Agreement resulting from the [*]
for True-Up Periods prior to [*] will be ignored. However, any difference in the
average [*] value resulting from the reclassification of [*] for True-Up Periods
on or after [*] will be included.

 

  •  

System Treatment. Yahoo! will configure all [*] in adCenter as type = [*].
Within [*] days, any Ad Units not already set up in this manner will be updated
accordingly.

 

Confidential       [*] Indicates that certain information in this exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to omitted portions.